Citation Nr: 1814532	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) left knee total knee replacement due to left knee degenerative joint disease, status post reconstruction with old disruption of anterior cruciate ligament (hereinafter "left knee disability"), in excess of 20 percent for the period from January 24, 2012 to November 4, 2013, and in excess of 30 percent from January 1, 2015.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left knee scar, status post reconstruction.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1978 to July 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for an increased disability rating for the service-connected left knee disability was received in January 2012.

The July 2012 rating decision granted service connection for left knee scar, status post reconstruction and assigned a noncompensable (0 percent) initial disability rating effective January 24, 2012 (the date claim for an increased rating for the left knee disability was received by VA), and denied an increased disability rating in excess of 20 percent for left knee degenerative joint disease, status post reconstruction with old disruption anterior cruciate ligament.  The March 2014 rating decision granted a 100 percent temporary total rating for the left knee disability following prosthetic replacement of the left knee joint (a total knee arthroplasty was performed in November 2013) from November 4, 2013 to January 1, 2015, and assigned a 30 percent rating for residuals of the left knee joint replacement from January 1, 2015.

The issue of entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In November 2016, the Veteran testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Ratings for the Left Knee Disability and Scar

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.		 § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In an October 2016 written statement, the representative contended that relevant VA treatment records relating to the service-connected left knee disability had not been associated with the claims file.  Review of the evidence of record reflects that VA treatment records dated through March 2014 have been associated with the claims file.  Upon remand, the AOJ should attempt to obtain any additional VA treatment records relevant to the left knee disability and scars.  

In the May 2014 substantive appeal (on a VA Form 9), the Veteran contended that a new examination was warranted because no examination had been conducted following the total knee replacement surgery.  The Veteran contended that the severity of the disability had not been assessed since 2012.  At the November 2016 Board hearing, the Veteran reported scarring associated with the left knee disability (existing prior to the left knee total arthroplasty as well as resulting from said surgery).  The Veteran reported pain and numbness over the scars and the left knee generally.  The Veteran testified that the scars flare-up with sharp pain when he is sitting.  The Veteran testified that, even now that the incisions have healed, he still experiences deep pain where the staples closing the incision used to be.  The Veteran reported feeling pain at the scar sites as well as deep down closer to the knee.  See November 2016 Board hearing transcript at 2-8.  Additionally, the Veteran indicated that the left knee disability as a whole continues to worsen with chronic residuals of severe pain associated with the knee replacement surgery.  Id. at 9-10

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Review of the evidence of record reflects that the most recent VA examination was conducted in June 2012.  The Veteran underwent a left total knee arthroplasty following the grant of service connection for the left knee scar, which the Veteran alleges resulted in additional scarring to the left knee.  

Next, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing was conducted at the most recent June 2012 VA examination.  

The Board finds that it is unclear from the evidence of record what physical symptoms are attributable to the service-connected left knee disability versus those attributable to the left knee scar(s) - specifically pain.  As detailed above, at the November 2016 Board hearing, the Veteran testified regarding both pain on top of the scars and also deeper in the knee - which may be a residual of the left total knee replacement as opposed to the left knee scarring.  A December 2013 VA treatment record notes that the Veteran reported numbness around a surgical scar.  However, subsequent VA treatment records note a well-healed incision with no tenderness following the left total knee arthroplasty.  See e.g., February 2014 VA treatment record.  As such, the Board is remanding for further VA examination.     

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  At the November 2016 Board hearing, the Veteran contended being unable to secure and follow a substantially gainful occupation due to the service-connected left knee disability.  See also November 2016 application for increased compensation based on unemployability (on a VA Form 21-8940).

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the increased rating issue remanded herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for the left knee disability and scars.

3.  Schedule a VA examination(s) to assist in determining the current severity of the left knee disability and left knee scar(s).  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should distinguish to the extent possible between symptomatology associated with the service-connected left knee disability versus that associated with the left knee scar(s).  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the left knee disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

4.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.

5.  After all development has been completed, the AOJ should readjudicate the issues on appeal in light of all pertinent evidence.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




